EXHIBIT 32.2 WRITTEN STATEMENT PURSUANT TO 18 U.S.C. SECTION 1350 The undersigned, L. Bryan Shaul, the Chief Financial Officer (Principal Financial Officer), of Sun Healthcare Group, Inc. (the "Company"), pursuant to 18 U.S.C. Section 1350, hereby certifies that: (i)the Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 of the Company (the "Report") fully complies with the requirements of section 13(a) and 15(d) of the SecuritiesExchange Act of 1934; and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 28, 2010 /s/ L. Bryan Shaul L. Bryan Shaul
